Citation Nr: 1715830	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-45 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for the residuals of a stress fracture of the pelvic ramus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to September 2007.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequently, jurisdiction was transferred to the RO in Roanoke, Virginia. 

This claim was previously remanded by the Board in November 2015 and July 2016 for further evidentiary development.  

The issue of entitlement to service connection for a urinary voiding dysfunction, secondary to the Veteran's service connected residuals of a stress fracture to the pelvic ramus, has been raised by the record in the October 2015 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim was previously referred to the AOJ by the Board in the November 2015 and July 2016 remands, but as of this date the AOJ has not taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2016 remand, the Board directed that the Veteran be afforded an adequate examination to discuss and determine whether the pain that he had reported experiencing in his hips was related to his service-connected residuals of a stress fracture of the pelvic ramus.

Pursuant to the July 2016 remand, the Veteran was scheduled for an examination in November 2016.  He requested that the examination be rescheduled due to a conflict.  See October 2016 VA Form 27-0820, Report of General Information.  The Veteran did not appear for his rescheduled VA examination, and it was cancelled.  
In a letter received in December 2016, the Veteran stated that he did not receive revised written notice of the new appointment time and that he did not remember to update his calendar with the new appointment time.  He further indicated that he attempted to reschedule the VA examination anew but that he had not been contacted.  In light of this, the Board concludes that this matter should be remanded again for the scheduling of another examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a medical examination of his hips with a new and appropriately qualified medical professional.  In scheduling this examination, the examiner must be provided with access to the entire claims file, and the examiner must review the claims file in its entirety prior to offering any opinion in this case.  

In conducting this examination, the examiner is reminded that the Veteran is competent to report the symptoms that he experiences, including pain.  Thus, the examiner should review with the Veteran any subjective complaints regarding his hips, and any functional limitations he experiences, and the examiner should conduct any indicated examinations, including range of motion and weight bearing testing.  

After completing this examination, the examiner must offer an opinion as to whether the pain and other functional limitations the Veteran reports are related to the residuals of his previous stress fracture to the pelvic ramus, or whether they are related to another disorder.  In offering this opinion, the examiner should specifically discuss the Veteran's complaints of pain, and how they do or do not relate to the Veteran's previous stress fracture.  The examiner must support any and all conclusions or opinions with clear and precise supporting rationale, with specific references to evidence or medical knowledge that was relied upon in forming the opinion.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




